             Case 2:18-cv-10771-PJW Document 5-1 Filed 12/31/18 Page 1 of 2 Page ID #:20
     Nicholas M. Wajda
     Wajda Law Group, APC
     11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
     BEVERLY J. BAKER                                                       CASE NUMBER
                                                             Plaintiff(s)
                                 v.                                                                     2:18-cv-10071


     BANK OF THE WEST
                                                                             (PROPOSED) ORDER ON APPLICATION OF
                                                                             NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                                 A SPECIFIC CASE PRO HAC VICE
                                                         Defendant(s).
    The Court, having determined whether the required fee has been paid, and having reviewed the Application of
    Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
      Volheim, Nathan C.                                                              of    Sulaiman Law Group, Ltd.
      Applicant’s Name (Last Name, First Name & Middle Initial                              2500 South Highland Avenue, Suite 200
      (630) 575-8181                          (630) 575-8188                                Lombard, IL 60148
      Telephone Number                        Fax Number
      nvolheim@sulaimanlaw.com
                                  E-Mail Address                                            Firm/Agency Name & Address
    for permission to appear and participate in this case on behalf of

      BEVERLY J. BAKER


      Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐Other:
    and designating as Local Counsel
      Wajda, Nicholas M.                                                               of   Wajda Law Group, APC
      Designee’s Name (Last Name, First Name & Middle Initial                               11400 West Olympic Boulevard Avenue,
      259178                           (310) 997-0471                 (866) 286-            Suite 200M
                                                                      8433                  Los Angeles, CA 90064
       Designee’s Cal. Bar No.         Telephone Number               Fax Number
      nick@wajdalawgroup.com
                                  E-Mail Address                                            Firm/Agency Name & Address
    HEREBY ORDERS THAT the Application be:
      ☐GRANTED
      ☐DENIED:            ☐    for failure to pay the required fee.
                          ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                          ☐    for failure to complete Application:
                          ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                               is regularly employed or engaged in business, professional, or other similar activities in California.
                          ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                               District.
                          ☐ because
    IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

     G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
 
    Dated: Click here to enter a date.
           Case 2:18-cv-10771-PJW Document 5-1 Filed 12/31/18 Page 2 of 2 Page ID #:21
                                                     U.S. District Judge/U.S. Magistrate Judge




    G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE   Page 1 of 1
 
